DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on September 6, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 11 have been amended; claims 2, 4, 5, 12, 14 and 15 are canceled; and claims 21-23 have been added. Accordingly, claims 1, 3, 6-11, 13 and 16-23 are pending in this application, with an action on the merits to follow.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, Applicant recites “adjacent ones of the segments of the first strand portion”.  In claim 21, from which claim 22 depends, Applicant already refers to “adjacent ones of the segments of the first strand portion”.  It is unclear whether claim 22’s reference is to the same “adjacent ones of the segments” or to a different set of adjacent ones of the segments.  Correction is required.  For purposes of examination, the “adjacent ones of the segments” of claim 22 are deemed to refer to any adjacent segments, not necessarily the ones referenced in claim 21, since Applicant does not recite “the” or “said” adjacent segments in claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 (claim 22 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (hereinafter “Davis”) (US 2015/0040428).
Regarding independent claim 21, Davis discloses a plate (sole #100 is a plate; Fig. 12 embodiment) for an article of footwear (Title refers to an article of footwear; Examiner notes that the phrase “for an article of footwear” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), the plate comprising: a base layer (Para. 0013 refers to a “support member” that can be included with the sole #100 (i.e. overall plate); support member can be an intermediate sole #230 (Para. 0083); support member being “a base layer” inasmuch as has been defined in the claim) defining a longitudinal axis extending from a heel region and through a midfoot region to a forefoot region (see annotated Fig. 12 below, which identifies the arbitrary heel, midfoot and forefoot regions; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); and a first strand portion attached to the base layer and including segments that form a first layer on the base layer (the first strand is part of an extruded member #200, which may be a single continuous strand that can form a plurality of the layers of the sole, while Davis also teaches that the layers can be separate extruded members #200 (Para. 0064); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), adjacent ones of the segments of the first strand portion diverging from each other along a direction of the longitudinal axis from the midfoot region to each of the heel region and the forefoot region (see annotated Fig. 12 below; the “adjacent ones of the segments” that diverge from one another along a direction of the longitudinal axis from the midfoot region to each of the heel and forefoot regions are identified by “D1” and “D2”, with their associated arrows showing the direction of divergence along the longitudinal axis, each of D1 and D2 have a starting point in the midfoot region and an endpoint in the forefoot region and heel region, respectively; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).

    PNG
    media_image1.png
    431
    712
    media_image1.png
    Greyscale

Regarding claim 22, Davis discloses that the base layer has a peripheral edge defining a width of the base layer extending between a medial side and a lateral side (generally, the support member (i.e. base layer) extends and shares an outer periphery of the extruded member’s extent; intermediate sole #230 is disclosed as being contemplated to extend entirely or partially between medial and lateral sides (Para. 0084)), and wherein adjacent ones of the segments of the first strand portion (see segments identified with “A1” and “A2” in annotated Fig. 12 above) are disposed closer to one another at a portion of the base layer in the midfoot region having a narrowest width (A1 and A2 are located at the narrowest width portion of the plate/base layer within the identified midfoot region) than at the forefoot region of the plate (A1 and A2 are closer together than two identified adjacent segments F1 and F2 in the forefoot region) and the heel region of the plate (A1 and A2 are closer together than two identified adjacent segments R1 and R2 in the heel region; as explained above, the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); all components of the plate can be considered “adjacent” to one another, absent further distinguishing limitations in the claims).
Regarding claim 23, Davis discloses that the base layer includes a peripheral edge (generally, the support member (i.e. base layer) extends and shares an outer periphery of the extruded member’s extent; intermediate sole #230 is disclosed as being contemplated to extend entirely or partially between medial and lateral sides (Para. 0084)) and each of the segments of the first strand portion extends from a first terminal end at a first location at the peripheral edge to a second terminal end at a second location at the peripheral edge (all of the identified segments A1/A2/D1/D2/F1/F2/R1/R2 (see annotated Fig. 12 above) have starting first and second terminal ends that are located on/at the peripheral edge).
Allowable Subject Matter
Claims 1, 3, 6-11, 13 and 16-20 are allowed over the prior art of record.
Response to Arguments
In view of Applicant's amendment, the newly submitted claims 21-23 necessitated an updated search and consideration.  The search has been updated, and a new ground(s) of rejection has been applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  While Applicant references that “the cited art of record fails to teach, suggest, or disclose a plate for an article of footwear including a first strand portion attached to the base layer and including adjacent segments that form a first layer on the base layer, where the adjacent segments of the first strand portion diverge from each other along the direction of a longitudinal axis of the base layer from a midfoot region to each of a heel region and a forefoot region”, Examiner notes that no specific arguments against Davis are made with respect to the new claims’ language.  For the reasons explained in the 35 U.S.C. 102 rejection section above, Davis is applicable as prior art against new claims 21-23 in their current form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732